
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14


        DATED                          2012

    BEN SHERMAN GROUP LIMITED   (1)
 
 
- and -
 
 
 
 
PANAYIOTIS PHILIPPOU
 
(2)

--------------------------------------------------------------------------------


COMPROMISE AGREEMENT
WITHOUT PREJUDICE AND SUBJECT TO
CONTRACT

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------





THIS COMPROMISE AGREEMENT is made on                        2012

BETWEEN:

(1)BEN SHERMAN GROUP LIMITED whose registered office is at 20 Portadown Road,
Lurgan, Co. Armagh BT66 8RE Company Registration No Nl027297 (the "Company");
and

(2)PANAYIOTIS PHILIPPOU of XXX XXXXXXXXX XXXXX XXXXXXXXX (the "Executive").

THE PARTIES HAVE AGREED the following:

PRELIMINARY:

(A)The Executive's employment with the Company under the terms of the Employment
Contract (as defined below) will terminate on 9 November 2012.

(B)Following discussions between the parties about the Executive's performance,
this Agreement sets out the terms on which the Executive has agreed to
compromise all of the claims the Executive has or may have against the Company
or any Associated Company or any Associated Person in respect of the Executive's
employment and its termination.

(C)This Agreement is in full and final settlement of all claims including those
claims alleged in (B) above that the Executive may have against the Company and
any Associated Company and any Associated Person unless expressly stated in this
Agreement.

1.     Definitions and Interpretation

1.1In this Agreement the following words and expressions shall have the
following meanings save where the context otherwise requires:

  "Adviser"   as defined in clause 14;
 
"Associated Company"
 
means any company of which the Company is a Subsidiary (its holding company) and
any Subsidiary of the Company or any such holding company or any other
undertaking or entity (of whatsoever nature) which is controlled by the Company
or which controls the Company. For these purposes "control" means the direct or
indirect possession of the power to direct or cause the direction of the
management of an entity whether through the ownership of voting securities, by
contract or otherwise. For the avoidance of doubt Associated Companies include
Oxford Industries Inc, a corporation organised under the laws of the State of
Georgia, USA and having its principal office at 999 Peachtree Street NE,
Suite 688, Atlanta, Georgia 30309, and its Subsidiaries;
 
"Associated Person"
 
means the Company's or any Associated Company's former or existing shareholders,
officers, employees or directors;

--------------------------------------------------------------------------------



  "Confidential Information"   means (without limitation) information relating
to the Company's and/or its Associated Companies' suppliers and their terms of
business, customers or clients and their requirements, prices charged and terms
of business with customers or clients, financial information, results and
forecasts, employees and their remuneration, ideas, designs, business methods,
financial plans, marketing campaigns or strategies, marketing plans, development
plans, sales agreements, computer systems and software, know-how or trade
secrets or other matters connected with the products or services manufactured,
marketed, distributed, provided or obtained by the Company or its Associated
Companies or any information which the Executive is told is confidential or any
information which has been given to the Company or any Associated Company in
confidence by customers, clients, suppliers or other persons or any information
that the Executive created, developed, received or obtained in connection with
his employment.
 
"Employment Contract"
 
the contract of employment between the Company and the Executive dated 1 October
2009 and any associated documentation;
 
"ERA"
 
means the Employment Rights Act 1996, as amended;
 
"Excepted Claims"
 
means (i) claims which are not permitted by law to be waived (whether in whole
or in part) (ii) any claim to enforce rights or obligations under this
Agreement;
 
"HMRC"
 
means HM Revenue & Customs;
 
"LTIP"
 
means the Ben Sherman Long Term Incentive Plan and associated documents
including but not limited to the letter to the Executive dated 1 October 2009;
 
"Performance Share Unit Programme"
 
means the programme set out in the Oxford Industries Inc. Performance Share Unit
Award Programme for Fiscal 2012 Terms and Conditions and associated documents
including but not limited to the Agreement between the Executive and Oxford
Industries Inc. dated as of 15 March 2011 and the letter to the Executive from
Oxford Industries dated 20 March 2012 and signed by the Executive on 1 June
2012;
 
"Reference"
 
means the reference in respect of the Executive in the form set out in
Schedule 3;
 
"Specific Claims"
 
means the claims set out in Schedule 1 and any of the claims referred to in the
Recitals above and claims arising from the circumstances mentioned in the
Recitals above or any claims arising from the circumstances set out in
correspondence from DMH Stallard to ScullyTwiss or the Company in respect of the
Executive and the termination of his employment;

2

--------------------------------------------------------------------------------



  "Subsidiary"   has the meaning ascribed to it in Section 1159 of the Companies
Act 2006 and a company shall be treated, for the purposes only of the membership
requirement contained in subsections 1159(b) and (c), as a member of another
company even if its shares in that other company are registered in the name of
(a) another person (or its nominee), whether by way of security or in connection
with the taking of security, or (b) a nominee;
 
"Termination Date"
 
means 9 November 2012; and
 
"Termination Payment"
 
the aggregate of the payments to be made by the Company pursuant to Clauses 2
and 3.

1.2References in this Agreement to statutory provisions or the provisions of
other legislation shall be construed as references to those provisions as
respectively replaced or amended or re-enacted from time to time.

2.     Termination of Employment

2.1The Executive's employment will terminate on the Termination Date.

2.2The Executive will receive his salary and all contractual benefits in the
usual way (subject to the rules of the relevant benefit agreements in force from
time to time) for the period from 1 November 2012 until 4 November 2012.

2.3The Executive was given notice of termination pursuant to the Employment
Contract on 4 November 2012 and from that date to the Termination Date the
Executive will remain as an employee of the Company but shall not perform any
services for the Company or any Associated Company ("Garden Leave").

2.4During Garden Leave the Company shall be under no obligation to provide any
work to, or vest any powers in, the Executive and the Executive shall have no
rights to perform any services for the Company or any Associated Company.

2.5During the period of Garden Leave the Executive shall:

(a)remain an employee of the Company and save as modified by the terms of this
Agreement, remain bound by the terms of his existing contract of employment;

(b)not, without the prior written consent of Tom Campbellof Oxford
Industries Inc., attend his place of work or any other premises of the Company
or any Associated Company or access the information technology systems,
including but not limited to email, intranet or proprietary systems of the
Company or any Associated Company;

(c)not without the prior written consent of Tom Campbellof Oxford
Industries Inc., contact or deal with (or attempt to contact or deal with) any
officer, employee, consultant, client, customer, supplier, agent, distributor,
member, adviser or other business contact of the Company or any Associated
Company;

(d)be deemed to take any accrued but unused holiday entitlement.

2.6The Executive will resign from the Executive's directorship of the Company
and the Associated Companies listed in Schedule 4 with effect from the
Termination Date. The Executive will sign forms of resignation from the offices
the Executive holds in the Company and those Associated Companies in the terms
of Schedule 4.

3

--------------------------------------------------------------------------------



2.7The Executive irrevocably appoints the Company to be his attorney in his name
and on his behalf to sign, execute or do any such instrument or thing and
generally to use his name in order to effect the immediate resignation of the
Executive from any office, trusteeship or position that he holds in or on behalf
of the Company and any Associated Company.

2.8Save for those payments or benefits expressly provided for in this Agreement,
the Executive acknowledges and agrees that the Executive is not entitled to any
other remuneration, holiday pay, bonus, commission, profit-sharing, long term
incentive payment, stock, restricted stock unit or any other sums or benefits
whether contractual or otherwise or to any payment in compensation of such
claims for the loss of any rights or benefits under any bonus, long term
incentive plan or other schemes operated by the Company or any Associated
Company in which the Executivemay have participated at any time including, for
the avoidance of doubt, the LTIP and the Performance Share Unit Programme.

2.9XXX XXXXXXX XXXXX XXXXXX XX XXXXXXX XXXX XXXXX XXXXXXXX XXXXXXXXX XXX
XXXXXXXXX XXX XXX XXXXXX XXX XXXXXXX XX XXXXXXX XX XXX XXXXXXXXX XX XX XXXX XXX
XXXXXXX XXXXX XXXXXX XX XXXXXXX XXXX XXXXX XXXXXXXX XXXXXXXXX XXX.

3.     Compensation for Loss of Employment

3.1Subject to the Executive's compliance with the Executive's obligations under
this Agreement and receipt by the Company of the Adviser's certificate signed by
the Adviser under the terms of this Agreement the Company shall within twenty
eight (28) days of the later of the Termination Date and the date of this
Agreement pay the Executive:

(a)£123,500 (one hundred and twenty three thousand, five hundred pounds) being
payment in lieu of basic salary for his six month notice period, including for
the avoidance of doubt, the period from 5 November 2012 until the Termination
Date which was served on garden leave in accordance with Clause 2 of this
Agreement, less the normal deductions for tax and national insurance; and

(b)£85,500 (eighty five thousand five hundred pounds) as an ex gratia payment as
compensation for loss of employment but without admission of liability (this
£85,500 being the "Compensation Payment").

3.2The first £30,000 of the Compensation Payment will be paid without deduction
of income tax and national insurance by the Company prior to payment to the
Executive on the basis that the Company believes it is a payment pursuant to
Sections 401 to 405 of the Income Tax (Earnings and Pensions) Act 2003 although
the Company makes no warranty to this effect and the balance will be subject to
tax and national insurance in the normal way.

3.3The Company will continue the Executive's private medical insurance (subject
to the terms and condition of the scheme) until 1 April 2013 unless the
Executive secures alternative cover before then in which case the Company will
terminate the Executive's cover with its scheme.

4.     Company Property

4.1The Executive warrants that the Executive will return to the Company by the
Termination Date all property belonging to the Company or any Associated Company
or any Associated Person (or any of its or their clients or customers) which has
been in the Executive's possession or control, including (without limitation)
any keys, documents, correspondence, papers, records, files, tapes, photographs,
microfiches, magnetic discs, software, business equipment, credit cards, charge
cards, phone, Company IPhone, security pass, ipad, proximity card, laptop,
internet dongle, computer disks and data, client lists and other documents
(whether confidential or not) and any copies or

4

--------------------------------------------------------------------------------



extracts of them however held whether in physical or electronic form and all
other property in the Executive's possession or control by reason of the
Executive's employment with the Company.

4.2The Executive warrants that the Executive will not retain beyond the
Termination Date any copies of any property of whatever nature in the
Executive's possession or control by reason of the Executive's employment with
the Company which belongs to the Company or any Associated Company or any
Associated Person.

4.3The Executive further warrants that within 7 days of the date of this
Agreement, the Executive will delete from the hard disk of any private computer
used by the Executive (i.e. not being a computer in the possession of the
Company, any Associated Company or Associated Person) all documents and
information belonging to or obtained from or prepared for the Company or any
Associated Company or any Associated Person or any of its or their respective
customers or clients and the Executive shall inform the Company of any passwords
used by the Executive which are the property of the Company or any Associated
Company or any Associated Person.

5.     Confidentiality, Intellectual Property and Post Termination Restrictions

5.1The Executive's obligations in clause 16, 17 and 22 of the Employment
Contract shall be deemed to be re-stated in this Agreement and will remain in
full force and effect notwithstanding termination of the Executive's employment,
and the Executive undertakes not at any time (without limit) after the
termination of the Executive's employment to:

(a)divulge or communicate to any person, company, business entity or other
organisation; or

(b)use for the Executive's own purpose or for any purposes other than those of
the Company; or

(c)through any failure to exercise due care and diligence, cause any
unauthorised disclosure of,

any trade secrets or Confidential Information relating to the Company or any
Associated Company or any Associated Person.

5.2If the Executive wishes the restrictions in clauses 22.1.3 or 22.1.4 of his
Employment Contract to be amended so that he can accept a work opportunity, he
should write to Oxford Industries Inc., (for the attention of Tom Campbell.
Senior Vice President Law & Administration, Secretary and General Counsel) who
will consider consenting to the removal of those restrictions in respect of a
particular circumstance, that consent not to be unreasonably withheld. Any such
consent can only be in writing from the Company.

5.3The Executive will not (whether directly or indirectly):

(a)commit any act or do any act or thing which it might reasonably be expected
would damage the business, interests or reputation of the Company or any
Associated Company or any Associated Person;

(b)make, publish or otherwise communicate any disparaging or derogatory
statements, whether in writing or otherwise (including an entry on a blog,
Twitter, Facebook or any other social or business networking site) concerning
the Company or any Associated Company or any Associated Person; or

(c)make any statements to the press, media or other third parties in connection
with the termination of the Executive's employment, the Company, any Associated
Company or any Associated Person.

5.4The obligations imposed on the Executive by this Clause 5 extend to the
Executive acting not only on the Executive's own account but also on behalf of
or through or in conjunction with any other entity, company or other person and
shall apply whether the Executive acts directly or indirectly.

5

--------------------------------------------------------------------------------



5.5The parties will keep the terms and existence of this Agreement and the
circumstances giving rise to its making strictly confidential and agree not to
disclose, communicate or otherwise make public any information regarding the
terms or existence of or circumstances giving rise to this Agreement save a
disclosure:

(a)as required by law;

(b)to HMRC;

(c)to the parties' professional advisers; or

(d)in the case of the Executive, to the Executive's immediate family, provided
the Executive procures that such immediate family complies with the terms of
this clause as though they were a party to the Agreement.

6.     Waiver of Statutory Claims

6.1The Executive declares that the Executive has not instituted and having
received legal advice from the Adviser agrees to refrain from instituting any
action (save for the Excepted Claims) against the Company or any Associated
Company or any Associated Person before a Court or Employment Tribunal in
relation to any claim arising under statute, statutory instrument or European
Union law (including but not limited to the Specific Claims) that the Executive
may have (whether at the time of signing this Agreement or in the future)
against the Company or any Associated Company or any Associated Person in
connection with the Executive's employment or the termination of the Executive's
employment or directorship(s).

6.2The Executive irrevocably and unconditionally waives and forgoes the Specific
Claims and all other claims arising under statute, statutory instrument or
European Union law which the Executive has or may have against the Company or
any Associated Company or any Associated Person arising out of the Executive's
employment or the termination of the Executive's employment or directorship(s),
but excluding the Excepted Claims.

6.3The Executive hereby asserts that the Executive has no further statutory
claims other than the Specific Claims against the Company or any Associated
Company or any Associated Person.

6.4The Executive warrants that the Executive is not aware of any circumstances
which may give rise to any Excepted Claim.

7.     Waiver of Contractual Claims

The Executive waives all claims of any kind which the Executive is or might be
entitled to make against the Company or any Associated Company or any Associated
Person arising out of or in connection with the Executive's employment,
directorships and/or the Employment Contract including, for the avoidance of
doubt, the LTIP and Performance Share Unit Programme, but excluding the Excepted
Claims.

6

--------------------------------------------------------------------------------





8.     Full and Final Settlement

8.1Save for the Excepted Claims the Executive accepts the terms of this
Agreement in full and final settlement of all and any claims (including but not
limited to the Specific Claims) or other rights of action or costs and expenses
whatsoever and howsoever arising including any common law or statutory claims
whatsoever (whether under the laws of England and Wales, the European Union or
any other law) which the Executive has or may have against the Company or any
Associated Company or any Associated Person arising out of or in connection with
the Executive's employment or its termination, the Employment Contract, the
LTIP, the Performance Share Unit Programme, the Executive's directorships or
their termination or any other matter whether or not they are or could be in the
contemplation of the parties at the time of signing this Agreement.

8.2The Executive and the Company each acknowledge that it is their express
intention when entering into this Agreement that (save for the Excepted Claims)
it covers all future claims which the Executive has or may have against the
Company or any Associated Company or any Associated Person arising out of or in
connection with the Executive's employment or its termination or directorships
or their termination, whether known or unknown to one or other or some or all of
them, and whether or not the factual or legal basis for the claim is known or
could have been known to one or other or some or all of them or may arise in the
future. In particular, but without prejudice to the generality of the foregoing,
the Executive agrees that should a claim, of the nature referred to in this
Clause, in law or fact emerge which was not known or foreseeable or contemplated
at the date of this Agreement the Executive acknowledges that there will be no
recourse or remedy in respect of that claim.

9.     Repayment

If the Executive breaches (either in part or in its entirety) Clause 2, 4, 6, 7,
8, 12, 14 and/or 17 of this Agreement, or notwithstanding these Clauses takes a
claim which these Clauses sought to waive or exclude or if the Executive has
made a misrepresentation in these Clauses, the Executive undertakes to repay the
Termination Payment to the Company immediately upon demand, such Termination
Payment to be recoverable by the Company as a debt.

10.   Set Off

For the avoidance of doubt:

(a)if the Executive's rights (whether past present or future) under any of the
statutory provisions or EU legislation or contractual provisions referred to in
this Agreement have not been validly and lawfully excluded by the provisions of
this Agreement (which is not admitted); and

(b)if the Executive exercises such rights (or any of them); and

(c)if an Employment Tribunal or other Court should find that any compensation is
payable to the Executive by the Company or any Associated Company or any
Associated Person as a consequence;

the Termination Payment shall be deducted (so far as may be requisite) from any
award of compensation and/or costs in diminution or extinction of that award.

11.   Remedies for Breach of Confidentiality Restrictions

The Executive acknowledges and agrees that:

(a)damages would not be an adequate remedy in respect of any breach of the terms
of clause 5 of this Agreement;

7

--------------------------------------------------------------------------------



(b)in the event that the Executive obtains, directly or indirectly, any
financial or other reward for acting in breach of clause 5 of this Agreement,
the Executive shall pay to the Company a sum equal to the profits, without
deduction of any expenses which the Executive may have incurred, and shall make
available on demand any information reasonably required in order to determine
the amount of any sum owed, including (without prejudice to the generality of
the foregoing) any financial records or copies of any contract or agreement.

12.   Tax and National Insurance

The Company is proceeding on the basis that the first £30,000 of the
Compensation Payment will not be subject to the deduction of income tax and
national insurance. However, the amount of tax to be deducted is ultimately a
matter for HMRC to decide and the Executive will be responsible for the payment
of any additional income tax and employee's national insurance contributions in
connection with the Termination Payment. The Executive undertakes fully and
properly to indemnify and keep indemnified the Company and any Associated
Company and any Associated Person on a continuing basis against any demand for
tax (including employee's national insurance contributions) which may become
payable by or on behalf of the Executive arising from the termination of the
Executive's employment and/or from the arrangements set out in this Agreement
and all and any liabilities (including interest, penalties, reasonable costs,
claims or other expenses) which the Company or any Associated Company or any
Associated Person may incur in relation to the failure of the Executive to pay
any such tax demand, those sums to be paid by the Executive to the Company
within seven (7) days of the receipt by the Executive of written confirmation
from the Company of the sums so due.

13.   Assistance with Claims

In the event of a claim being brought against the Company or any Associated
Company or any Associated Person as a result of or otherwise connected to the
period of the Executive's employment with the Company, the Executive undertakes
to provide all such information, co-operation and assistance as the Company may
reasonably require in the defence of that claim provided that the Company meets
the Executive's reasonable expenses in respect of it.

14.   Independent Legal Advice

14.1The Executive warrants that the Executive has taken independent legal advice
from Rustom Tata of DMH Stallard (the "Adviser") who is a "relevant independent
adviser" (as defined by Section 147 of the Equality Act 2010 and Section 203(3)
of the ERA (as amended)) on the terms and effect of this Agreement and in
particular its effect on the Executive's ability to pursue the Executive's
rights before an Employment Tribunal.

14.2The Executive warrants that the Adviser has confirmed to the Executive that
at the time of the Executive taking the legal advice referred to above the
Adviser had a policy of insurance or an indemnity provided for members of a
professional body covering the risk of claim by the Executive in respect of any
loss arising in consequence of such advice.

14.3The Executive agrees and warrants that, having taken legal advice from the
Adviser, the Specific Claims are all the claims (whether statutory or otherwise)
which the Executive has or may have against the Company and/or its Associated
Companies and/or any Associated Person and the Executive confirms that the
Executive has raised all relevant facts and matters pertaining to the
employment, the term of employment and the termination of the Executive's
employment with the Adviser and the Company and the Executive acknowledges that
the Company enters into this Agreement in reliance on the warranty given by the
Executive in this clause.

8

--------------------------------------------------------------------------------



14.4The Executive warrants that the Adviser will sign the Adviser's certificate
at Schedule 2 with effect from the date of this Agreement.

15.   Employment Legislation

The Executive and the Company confirm that the conditions regulating this
Agreement under the provisions of section 77(4A) of the Sex Discrimination Act
1975 (in relation to claims under that Act and the Equal Pay Act 1970),
section 72(4A) of the Race Relations Act 1976, section 288(2B) of the Trade
Union and Labour Relations (Consolidation) Act 1992, paragraph 2 of schedule 3A
of the Disability Discrimination Act 1995, section 203(3) of the Employment
Rights Act 1996, regulation 35(3) of the Working Time Regulations 1998,
section 49(4) of the National Minimum Wage Act 1998, regulation 41(4) of the
Transnational Information and Consultation etc. Regulations 1999, regulation 9
of the Part-Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000, regulation 10 of the Fixed-Term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, paragraph 2(2) of schedule 4 of the
Employment Equality (Sexual Orientation) Regulations 2003, paragraph 2(2) of
schedule 4 of the Employment Equality (Religion or Belief) Regulations 2003,
regulation 40(4) of the Information and Consultation of Employees
Regulations 2004, paragraph 12 of the schedule to the Occupational and Personal
Pension Schemes (Consultation by Employers and Miscellaneous Amendment)
Regulations 2006, paragraph 2(2) of schedule 5 of the Employment Equality (Age)
Regulations 2006 and section 147 of the Equality Act 2010 or any other
equivalent provision in other United Kingdom legislation (the "Employment
Legislation") are satisfied.

16.   Legal fees

The Company will pay the Executive's reasonable legal fees in connection with
the termination of the Executive's employment and the preparation of this
Agreement up to a maximum of £2,000 plus VAT to be paid direct to the Adviser
after receipt from the Adviser of an invoice addressed to the Executive and
marked as payable by the Company.

17.   Further Assurance

The Executive confirms that he will sign all and any documents, contracts,
notes, papers, forms and do any other thing required to give effect to, or
arising from, the fact and matter of the termination of the Executive's
employment with the Company and his resignation from the directorships of any
Associated Company including but not limited to the directorships referred to in
Schedule 4 to this Agreement.

18.   Contracts (Rights of Third Parties) Act 1999

Each Associated Company and Associated Person shall be able to enforce in its or
their own right the terms of this Agreement which expressly or impliedly confer
any benefit on that entity or person subject to and in accordance with the
Contracts (Rights of Third Parties) Act 1999. The parties also agree that they
shall be entitled to rescind or vary by mutual written agreement all or any of
the rights of any Associated Company or Associated Person under this Agreement
without the consent of the relevant Associated Company or Associated Person.

19.   Entire Agreement

This Agreement and any documents referred to in it constitute the entire
agreement between the parties in respect of its subject matter and supersede all
previous agreements and understandings between the parties and may not be
modified except by an instrument in writing signed by the duly authorised
representatives of the parties.

9

--------------------------------------------------------------------------------



20.   Without Prejudice and Subject to Contract

Notwithstanding that this Agreement is marked "without prejudice and subject to
contract", once the Agreement has been signed by the parties and the certificate
is signed by the Adviser under the terms of this Agreement, this Agreement will
cease to be "without prejudice and subject to contract".

21.   Governing Law and Jurisdiction

This Agreement shall be governed and construed in accordance with English law
and the parties submit to the exclusive jurisdiction of the English courts.

SIGNED by   )         )     for and on behalf of   )     BEN SHERMAN GROUP
LIMITED   )    


--------------------------------------------------------------------------------

SIGNED by
PANAYIOTIS PHILIPPOU     )
)  
in the presence of:
 
 
 
 
 

Witness:

   

Signature

   

Name

 

RUSTOM TATA

Address

 

6 NEW STREET SQUARE



 

NEW FETTER LANE, LONDON EC4A 3BF

Occupation

 

SOLICITOR.

10

--------------------------------------------------------------------------------






SCHEDULE 1.


Specific Claims


        Claims:

(a)for breach of contract or wrongful dismissal;

(b)for unfair dismissal under sections 93 and 111 of the Employment Rights Act
1996;

(c)for a statutory redundancy payment;

(d)in respect of a statement for reasons for dismissal;

(e)in relation to an unauthorised deduction from wages or unauthorised payment;

(f)in relation to employment particulars and itemised pay statements;

(g)for an unlawful detriment in breach of section 47B of the Employment Rights
Act 1996 (protected disclosures);

(h)for an unlawful detriment under section 48 of the Employment Rights Act 1996;

(i)in relation to working time or holiday pay under the Working Time
Regulations 1998;

(j)arising out of any complaints or grievances by the Executive;

(k)for direct or indirect discrimination, harassment or victimisation related to
age, under section 120 of the Equality Act 2010 and/or under regulation 36 of
the Employment Equality (Age) Regulations 2006;

(l)for direct or indirect discrimination, harassment or victimisation related to
race under section 120 of the Equality Act 2010 and/or direct or indirect
discrimination, harassment or victimisation related to race, colour, race,
nationality or ethnic or national origin, under section 54 of the Race Relations
Act 1976;

(m)for direct or indirect discrimination, harassment or victimisation related to
sexual orientation, under section 120 of the Equality Act 2010 and/or under
regulation 28 of the Employment Equality (Sexual Orientation) Regulations 2003;

(n)for direct or indirect discrimination, harassment or victimisation related to
a protected characteristic (as set out in section 4 of the Equality Act 2010),
under section 120 of the Equality Act 2010;

(o)for breach of obligations under the Protection from Harassment Act 1997;

(p)for failure to comply with obligations under the Human Rights Act 1998;

(q)for failure to comply with obligations under the Data Protection Act 1998;

(r)in relation to personal injury claims, including injury to feelings, injury
to health, psychiatric injury and claims for stress and anxiety, whether or not
the Executive is aware of such claims;

(s)in relation to the right to be accompanied under section 12 of the Employment
Relations Act 1999 and section 48 of the Employment Rights Act 1996; and

(t)arising as a consequence of the United Kingdom's membership of the European
Union.

11

--------------------------------------------------------------------------------




SCHEDULE 2

Adviser's Certificate


        I, Rustom Tata of DMH Stallard confirm that PANAYIOTIS PHILIPPOU (the
"Executive") has received independent legal advice from me on the terms and
effect of the Compromise Agreement between the Executive and BEN SHERMAN GROUP
LIMITED (the "Company") (the "Compromise Agreement") and in particular, its
effect on the Executive's ability to pursue the Executive's rights before an
Employment Tribunal in accordance with the provisions of the Employment
Legislation as defined in the Compromise Agreement.

        I am not acting (and have not acted) in the matter for the Company or
any Associated Company or Associated Person (each as defined in the Compromise
Agreement).

        I also confirm that I am a solicitor of the Senior Courts of England &
Wales, who holds a valid practising certificate and whose firm is covered by a
policy of insurance or an indemnity provided for members of a professional body
covering the risk of a claim in respect of any loss arising in consequence of
the advice that I have given to the Executive in connection with the terms and
effect of the Compromise Agreement.

SIGNED:   Adviser
DATED:
 
12-11-12.

12

--------------------------------------------------------------------------------




XXXXXXXX


XXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXX
XXXXXXXXXX
XXXXXXXXX,

XXXXXXXXXXXXXXXXXXXXX

        XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX XXXXXXXXXXXXXXXXXXXX

        XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

        XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

XXXXXXXXXXXXXXXX

XXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

13

--------------------------------------------------------------------------------




SCHEDULE 4

Resignation of Directorship(s)


To the Company Secretary
Ben Sherman Group Limited
(the "Company")
9 November 2012

        I hereby resign my position as a director of the Company and the
following Associated Companies:

Company
  Company Number  

Ben Sherman (Lurgan) Limited

    NI027819  

Ben Sherman (Manufacturing) Limited

   
NI027826  

Ben Sherman Group Limited

   
NI027297  

Ben Sherman Holdings Limited

   
05184686  

Ben Sherman Limited

   
03998077  

Dunkeld Fashions Limited

   
02851400  

Neal and Cooper Limited

   
02851395  

Oxford Industries (UK2) Limited

   
05184703  

Oxford Industries (UK3) Limited

   
05184730  

Rodeo International Limited

   
01637701  

Sherman Cooper Marketing Limited

   
03254173  

Slix Limited

   
02851396  

Tern Shirts Limited

   
02851402  

Textile Caledonia Investments Limited

   
SC196779  

The Branded Shirt Company Limited

   
02851398  

with effect from 9 November 2012 and I confirm that I have no claims of any
nature outstanding against the Company and/or any Associated Company in respect
of such resignations.

        I hereby irrevocably authorise any director of the Company, in my name
and on my behalf, to sign any documents or do anything as necessary or requisite
to effect such resignation, or to effect my resignation as a director of any
other Associated Company as defined in the Compromise Agreement between the
Company and me dated [2012].

EXECUTED as a DEED by
PANAYIOTIS PHILIPPOU     )
)  

In the presence of:

Witness:

Signature     Name   Rustom TATA. Address   6 NEW STREET SQUARE, NEW FETTER
LANE, LONDON EC4A 3BF. Occupation   SOLICITOR.

14

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14



SCHEDULE 1.
Specific Claims
SCHEDULE 2 Adviser's Certificate
XXXXXXXX
SCHEDULE 4 Resignation of Directorship(s)
